Citation Nr: 0611340	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  04-14 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD). 

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
March 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Diego, California.  In 
February 2003, the RO granted service connection for PTSD and 
assigned an initial disability evaluation of 50 percent.  In 
October 2004, the RO denied service connection for bilateral 
hearing loss and tinnitus.  

The issue of entitlement to initial rating in excess of 50 
percent for PTSD being remanded is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have a bilateral hearing disability 
for VA purposes. 

2.  The veteran has tinnitus, which was not present in 
service, began many years following service and is not due to 
an in-service event, injury or disease.


CONCLUSIONS OF LAW

1.  A bilateral hearing disability was not incurred as a 
result of active service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2005).

2.  Tinnitus was not incurred as a result of active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) must be considered.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2005).

A VCAA notice must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  38 U.S.C.A. § 5103; 
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  With 
respect to the February 2003 rating decision, a VCAA notice 
was sent to the claimant in August 2002, prior to the 
issuance of that rating decision.  With respect to the 
October 2004 rating decision, a VCAA notice was sent to the 
claimant in March 2004, prior to the issuance of that rating 
decision.  Accordingly, the AOJ has complied with the VCAA's 
notice requirements in a timely fashion.  

The VCAA further requires that the VA must notify a claimant 
of any evidence that is necessary to substantiate the claim, 
as well as which evidence the Secretary will attempt to 
obtain and which evidence the claimant is responsible for 
producing.  38 U.S.C.A. § 5103(a).  In this case, the VCAA 
notice letters referred to above informed the veteran of 
information and evidence needed to substantiate and complete 
a claim of service connection.  Moreover, the veteran was 
generally advised to submit any additional evidence that 
pertained to the matter, including via statements of the 
case.  Pelegrini, 18 Vet. App. at 121.  Also, the VCAA notice 
letters informed the veteran of which portion of information 
should be provided by the claimant, and which portion VA 
would try to obtain on the claimant's behalf.  The RO 
informed the veteran that it would make reasonable attempts 
to obtain records in the custody of a Federal agency and that 
although the RO would assist the veteran in obtaining other 
records that it was the veteran's responsibility to obtain 
them.  38 C.F.R. § 3.159(b)(1) (2005);  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. March 3, 2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection, but was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot. 

The VCAA also requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, including 
scheduling a VA medical examination when appropriate.  38 
C.F.R. § 3.159(c) (2005).  The RO obtained all of the 
veteran's service medical records and VA medical records.  
The veteran has provided the RO with treatment records from 
Robert K. Beck, M.D., and has not indicated the presence of 
any outstanding and possibly relevant records.  VA has 
provided the veteran with medical examinations in furtherance 
of substantiating his claims.

As such, VA has fulfilled its duties to the veteran to the 
extent possible given the particular circumstances of this 
case.  Consequently, based on all of the foregoing, the Board 
finds that no further notice and/or development is required 
pursuant to the VCAA.

Laws and Regulations

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service 
connection is not granted for disease incurred or injury 
sustained in service, but for disability resulting from 
disease or injury in service.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).

To otherwise establish service connection, there must be 
evidence of an etiologic relationship between a current 
disability and events in service or an injury or disease 
incurred there.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  The requisite link between a current disability and 
military service may be established, in the absence of 
medical evidence that does so, by medical evidence that the 
veteran incurred a chronic disorder in service and currently 
has the same chronic disorder, or by medical evidence that 
links a current disability to symptoms that began in service 
and continued to the present.  Savage v. Gober, 10 Vet. App. 
488, 498 (1997); 38 C.F.R. § 3.303(b).

Hearing loss will be considered to be a disability when the 
auditory threshold in any of the frequencies is 500, 1000, 
2000, 3000 or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 2000, 3000 or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2005).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Analysis

On the authorized audiological evaluation August 2004, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
5
35
LEFT
5
15
20
5
30

Pure tone averages were 19 for the right ear and 18 for the 
left ear.  Speech audiometry revealed speech recognition 
ability of 100 percent in the right ear and of 100 percent in 
the left ear.  The veteran was also diagnosed as having 
unilateral constant tinnitus of the left ear.

At the August 2004 VA examination, the examiner addressed the 
issue of whether it was at least as likely as not that the 
veteran's tinnitus was related to his military service.  The 
examiner concluded that it was not at least as likely as not 
that the veteran's tinnitus was related to service based upon 
the rationale that the veteran's separation audiogram results 
were normal and that the veteran reported the onset of his 
tinnitus as having occurred 10 to 15 years ago, many years 
after he was discharged from service.  A review of the 
veteran's service medical records fails to reveal a diagnosis 
of tinnitus.  

Service connection for bilateral hearing loss and tinnitus is 
not warranted under the circumstances.  The veteran's hearing 
loss does not constitute hearing impairment because the 
auditory threshold in any of the frequencies, 500, 1000, 
2000, 3000 or 4000 Hertz, is not 40 decibels or greater.  
Likewise, the auditory thresholds for at least three of the 
frequencies, 500, 1000, 2000, 2000, 3000 or 4000 Hertz, are 
not 26 decibels or greater.  Moreover, speech recognition 
scores using the Maryland CNC Test are greater than 94 
percent.  Accordingly, the veteran does not have a bilateral 
hearing disability for which service connection can be 
granted.  Furthermore, service connection for tinnitus cannot 
be granted because tinnitus is not shown in service or for 
many years after discharge and there is no competent evidence 
establishing a nexus between the veteran's tinnitus and an 
in-service event, injury or disease.  The claims for service 
connection of bilateral hearing loss and tinnitus must be 
denied.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.  


REMAND

Of record are VA treatment records for the period of April 
2004 to February 2006, which are pertinent to the appellant's 
claim for an initial rating in excess of 50 percent for PTSD, 
as they discuss the level of the veteran's disability.  
Careful review of the claims folder reveals that these 
records were not of record prior to the RO's January 2005 
statement of the case and have not been considered by the RO.  
Therefore, the veteran's case should be readjudicated based 
upon the evidence received since the January 2005 statement 
of the case and the RO should issue the veteran a current 
supplemental statement of the case regarding an initial 
rating in excess of 50 percent for PTSD.  See 38 C.F.R. §§ 
19.31(b)(1), 19.37(a).  The Board finds that these records 
are irrelevant to the veteran's claims for service connection 
of bilateral hearing loss and tinnitus, and those issues are 
properly addressed hereinabove.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a VCAA 
notification letter that complies with 
Dingess/Hartman v. Nicholson, Nos. 01-1917 
& 02-1506 (U.S. Vet. App. March 3, 2006), 
such that the letter includes information 
that a disability rating and an effective 
date for the award of benefits will be 
assigned if service connection is awarded.  
The letter should also tell the veteran to 
provide any evidence in her possession 
that pertains to the claim.

2.  After conducting any additional 
indicated development, the RO should 
readjudicate the issue of entitlement to 
an initial rating in excess of 50 percent 
for PTSD with consideration of the 
aforementioned additional evidence 
associated with the claims folder.  If any 
determination remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and be afforded the applicable 
time to respond.  Thereafter, the case 
should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


